DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of 14/796,244 (now PAT 10,210,520) filed on 07/10/2015.
This Office Action is responsive to RCE and IDS filed on 01/20/2022.  The IDS and the included references do not change the patentability of the present claims.

Status of Claims
	Claims 1-20 are cancelled.
	Claims 21-40 are currently pending and allowed.

Response to Remarks
Double Patenting
The terminal disclaimer filed on 10/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the Double Patenting rejection is withdrawn.

Rejection under 35 U.S.C. 101
Applicant’s arguments, see Remarks, filed on 10/01/2021, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 of claims 21-40 has been withdrawn.  Examiner agrees that 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best references found by Examiner are Jain (Pub. No.: US 2010/0077152), Chisholm (Pub. No.: US 2014/0351137), and Chisholm (Pub. No.: US 2010/0125470).
Jain (Pub. No.: US 2010/0077152) teaches using two separate scoring engine partitions in parallel, if a particular scoring engine partition is indicated as unavailable, then the secondary scoring engine partition will perform the processing.  However, it does not explicitly teach replicating/synchronizing data between the first database and the second database while the scoring engines are both in operation.
Chisholm (Pub. No.: US 2014/0351137) and Chisholm (Pub. No.: US 2010/0125470) both teach scoring transaction by using a plurality of scoring engines, but they fail to teach replicating data between the two databases of the two scoring engines.
	Theses references, whether individually or combined, do not teach or suggest “wherein in the fallback mode, the fraud risk scoring system is configured to: terminate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2022